BASKIN, Judge.
This is an appeal from an amended peremptory writ of mandamus directing the Construction Trades Qualifying Board of Metropolitan Dade County (the Board) to issue to appellee Harold Alford a certificate of competency in the “Specialty Electrical Category of ‘Sound & Intercom.’ ”
The record reflects that the Board approved Alford’s application pending receipt of documentary proof of his work experience. The trial court correctly concluded that once the requested documentation was provided, the Board lacked the discretion to reconsider its previous approval. See State ex rel. Greenberg v. Dade County, 120 So.2d 625 (Fla. 3d DCA 1960). We therefore hold that mandamus is an appropriate remedy to compel the Board to exercise its duty in issuing the requested certificate of competency. See York v. State ex rel. Jones, 144 Fla. 216, 197 So. 766 (1940).
Affirmed.